Care IGOR MLW Doument28 HietiOiRUhm Rage h of2

UNITED STATES DISTRICT COURT

 

DISTRICT OF MASSACHUSETTS
)
DAVID KENNETH ALIGAWEESA, )
)
Petitioner, )
)
v. ) C.A. No. 18-11388-MLW
)
KIRSTJEN M. NIELSEN, et. al., )
)
)
Respondents. )
)

 

 

Respondents, by and through their attorney, Andrew E. Lelling, United States Attorney
for the District of Massachusetts, herein respectfully move this Honorable Court to extend
briefing in this matter until May 15, 2019. Petitioner, with Respondents’ assent, had
previously petitioned the Court to extend briefing until December 27, 2018 on the basis that the

Court would be hearing matters in a related case, Calderon Jimenez, et al. vs. Nielsen (C.A.

 

No. 18-10225-MLW). The Court granted that motion and reset the schedule to complete

briefing.

Counsel has since been monitoring the status of proceedings in Calderon Jimenez.
In the interest of preserving judicial resources, and given that the outcome in the Calderon

Jimenez matter may be determinative of certain issues in Respondents' case, Respondent

 

respectfully requests that this Court extend briefing in this matter until July 26, 2019, or any

date the Court deems reasonable under the circumstances.

Rum. 2.  ‘Regpen deus 3 hel an

IG, teoi% vesphyer d to Thee Te
We, Oat
Aor AO, 20\F
Case L1S8-6y 11388-ILW Deowment23 Filed CS/2O19 Page 2 af 2

WHEREFORE, Respondents seek an order extending briefing until July 26, 2019.

Respectfully submitted,
ANDREW E. LELLING.
UNITED STATES ATTORNEY

/s/ Rayford A. Farquhar

Rayford A. Farquhar, BBO #560350
Assistant United States Attorney
United States Attorney’s Office
United States Courthouse

1 Courthouse Way, Suite 9200
Boston, Massachusetts 02210
Telephone: (617) 748-3284

Rayford.farquhar@usdoj.gov

CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants by First Class
Mail.

/s/ Rayford A. Farquhar
Rayford A. Farquhar

May 14, 2019 Assistant United States Attorney

LOCAL RULE 7.1 CERTIFICATION

I, Rayford A. Farquhar, Counsel for Respondent, herein state that on May 14, 2019, I
communicated with Christina Corbaci, counsel for Petitioner, and she assented to this motion
to extend briefing until July 26, 2019

/s/ Rayford A, Farquhar
Rayford A. Farquhar

Assistant United States Attorney
